DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 3, reference number 315 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112

Claims 16-19 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it is unclear how one or more first features, based on one or more simulation actions (claim 31), can further be based on one or more second features, also based on one or more simulation actions (claim 16). Both set of features are based on the simulation actions, and yet somehow the first set is also based on the second set of features. Please clarify. 
Similar features are recited in claim 25.
The remaining claims depend from and therefore include the rejected limitations.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 20-24 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Segal (US 2012/0214587).
In terms of claim 12, Segal teaches a system for music simulation comprising at least one storage device for storing a set of instructions (see paragraphs [0006] and [0007]), at least one sensor (see paragraphs [0006] and [0007]) configured to obtain data associated with one or more simulation action or gesture, the sensed simulation actions or gestures customizable by the user (see paragraphs [0024] and [0037]), at least one processor (see paragraphs [0006] and [0007]) in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: determine the one or more simulated actions (see paragraph [0028]), determine a simulation musical instrument mode that matches with the one or more simulation actions (see paragraphs [0022], [0023], [0028] and [0036]), and play music using the simulation musical instrument (see paragraphs [0006], [0019], [0023], [0035] and [0041]).
As for claim 13, Segal teaches the at least one sensor includes a camera or accelerometer (see paragraphs [0020], [0031] and [0035]).
As for claim 14, Segal teaches the data obtained by the sensor as movement data generated by the user and determining one or more simulation actions based on said data, such that a displacement of the sensor and the simulation action is determined (see paragraphs [0020]-[0024], [0028], [0031] and [0035]).
As for claim 15, Segal teaches the data including image data of the user and determining one or more simulation actions, such that one or more simulation actions are identified from the image data (see paragraphs [0035] and [0036]).
As for claim 20, Segal teaches performing a tutti (i.e. pieces of music performed as a whole; all parts together), such that multiple pieces of music are made available to the user through access to a library or preloaded selections, the pieces being full pieces having a designated duration, wherein all the user’s actions effect the output of the music and the pieces are thus performed as a whole with a pre-recorded track and any additions or edits provided by the user (see references cited above and paragraphs [0017] and [0026]).
As for claim 31, Segal teaches playing the music includes first determining a set of features, such as motion, direction, specific body part moved, etc.,  and playing the music based on said features and the associated simulation musical instrument (see reference paragraphs cited above).
In terms of claims 21—24 and 29, the same reasoning applied in the rejection of apparatus claims 12-15 and 20, mutatis mutandis, applies to the subject-matter of method claims 21-24 and 29, given the apparatus is considered inseparable from the method of using the apparatus (see references cited above). Segal further teaches the invention implements as a system or method (see Abstract and paragraphs [0006] and [0007]). 
In terms of claim 30, Segal again teaches the similar elements as discussed above in claims 12, 21 and 31, wherein Segal further teaches a set of instructions for implementing a method as discussed being stored and executed by the processor (see paragraphs [0015] and [0030]).

At least claims 12, 21, 30 and 31 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese publication to Fu et al. (CN 101504832 A).
Fu et al. teaches sensing user actions or gestures, determining the corresponding musical instrument associated with said action or gesture, based on features such as motion, position, pressure, fingering bending, etc., and playing or outputting a performance in accordance with the determined instrument (see the English translation provided by the Examiner). 


Allowable Subject Matter

Claims 16-19 and 25-28 are believed to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
A further search and consideration of the prior art will be conducted however, once a better understanding of the claimed invention is received. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/21/2022